Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 1 of 38 PageID #: 3777



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


  GERALD W. CORDER,

                 Plaintiff,

  v.                                        CIVIL ACTION NO. 1:18CV30
                                                 (Judge Keeley)
  ANTERO RESOURCES CORPORATION,
                                            c/w 1:18CV31, 1:18CV32,
                 Defendant.                 1:18CV33, 1:18CV34, 1:18CV35,
                                            1:18CV36, 1:18CV37, 1:18CV38,
                                            1:18CV39, and 1:18CV40


            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
       DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]

         These     consolidated   cases   involve   claims   for   breach   of

  contract related to royalty payments for natural gas interests.

  The plaintiffs, Gerald W. Corder, Marlyn Sigmon, Garnet Cottrill,

  Randall N. Corder, Janet C. Packard, Leroy Packard, Lorena Krafft,

  Cheryl Morris, Tracy Bridge, Angela Nicholson, Kevin McCall, and

  Brian McCall (collectively “the Plaintiffs”), own several mineral

  interests in Harrison County and Doddridge County, West Virginia

  which have been leased, assigned, or otherwise acquired by the

  defendant, Antero Resources Corporation (“Antero”). They contend

  that Antero has improperly deducted post-production costs from

  royalty payments due them under certain oil and gas leases (“the
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 2 of 38 PageID #: 3778
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
     DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
  Leases”) (Dkt. No. 240 at 35). 1 Id. Antero denies these allegations

  (Dkt. No. 39).

        Pending before the Court are the parties’ cross-motions for

  summary judgment. As the Court turns to the issues raised in these

  motions, it is important to emphasize that, at its core, this case

  raises questions about whether the language of the parties’ various

  leases is specific enough under West Virginia law to permit Antero

  to allocate a portion of the costs it incurs to manufacture natural

  gas and valuable natural gas liquids (“NGLs”) to the Plaintiffs,

  or if Antero is solely responsible for bearing such costs. For the

  reasons that follow, the Court GRANTS IN PART the Plaintiffs’

  Motion for Summary Judgment (Dkt. No. 210), and DENIES Antero’s

  Motion for Summary Judgment (Dkt. No. 207).

                                 I.    Background

        A.    Factual History

              1.    The Leases

        The Plaintiffs and Antero are parties to several leases

  covering the following tracts of land, each of which contains a

  separate royalty provision (Dkt. No. 240 at 24-26). 2



  1 Unless otherwise noted, citations to docket entries herein refer
  to Civil Action No. 1:18CV30.
  2 These leases are attached to the Plaintiffs’ third amended

  complaints as Exhibits 2 through 9 (Dkt. Nos. 240-2, 240-3, 240-
  4, 240-5, 240-6, 240-7, 240-8, 240-9).


                                        2
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 3 of 38 PageID #: 3779
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
     (A) 48.69 acres – Lease 2

        There are several leases covering this tract, which all

  require Antero to pay the Plaintiffs royalties

        on gas, including casinghead gas or other gaseous
        substance, produced from said land and sold or used
        beyond the well or for the extraction of gasoline or
        other product, [in] an amount equal to One-Eighth
        (12.5%) (amended to be 15%) of the net amount realized
        by Lessee computed at the wellhead from the sale of such
        substances

  (Dkt. No. 240-2).

     (B)   50.82 acres – Lease 3

        The lease covering this tract requires Antero “to pay one-

  eighth (1/8) of the value at the well of gas from each and every

  gas well from which is marketed and used off the premises” (Dkt.

  No. 240-3).

     (C)   54.18 acres – Lease 4

        The lease covering this tract requires Antero “to pay one-

  eighth (1/8) of the value at the well of the gas from each and

  every well drilled on said premises, the product from which is

  marketed and used off the premises, said gas to be measured at a

  meter set on the farm” (Dkt. No. 240-4).

     (D)   104.75 acres – Lease 5

        The lease covering this tract requires Antero to pay royalties

  for “all gas produced, saved, and marketed from the Leased Premises


                                        3
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 4 of 38 PageID #: 3780
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
     DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
  equal to one-eighth of the price received by the Lessee from the

  sale of such gas. Said payments shall be paid to Lessors monthly

  for all natural gas for which Lessee receives payment during the

  preceding calendar quarter” (Dkt. No. 240-5).

     (E)   59 acres – Lease 6


        The lease covering this tract requires Antero to pay

        1/8 of the gross proceeds received from each and every
        well drilled on said properties providing natural gas,
        an amount equal to one-eighth (1/8) of the gross proceeds
        received from the sale of same at the prevailing price
        for gas at the well, for all natural gas saved and
        marketed from the said premises

  (Dkt. No. 240-6).

     (F)   105 acres – Lease 7

        The lease covering this tract requires Antero to pay

        1/8 of the gross proceeds received from each and every
        well drilled on said properties providing natural gas,
        an amount equal to one-eighth (1/8) of the gross proceeds
        received from the sale of same at the prevailing price
        for gas at the well, for all natural gas saved and
        marketed from the premises

  (Dkt. No. 240-7).




                                        4
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 5 of 38 PageID #: 3781
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

             MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
       DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
      (G) 44.4 acres – Lease 8 3

        The lease covering this tract requires Antero to pay “$100

  per year for each and every gas well obtained on the premises”

  (Dkt. No. 240-8).

      (H)   50 acres – Lease 9 4

        The lease covering this tract requires Antero

        to pay MONTHLY Lessors’ proportionate share of the one-
        eighth (1/8th) of the value at the well of the gas from
        each and every gas well drilled on the premises, the
        product from which is marketed and used off the premises,
        said gas to be measured at a meter set on the farm, and
        to pay monthly Lessors’ proportionate share of the one-
        eighth (1/8th) of the net value at the factory of the
        gasoline and other gasoline products manufactured from
        casing head gas

  (Dkt. No. 240-9).

              2.    The Settlement Agreement

        Several of these Leases have been amended by a Confidential

  Settlement Agreement and Release of All Claims (“the Settlement

  Agreement”), which Antero and the plaintiffs, Gerald W. Corder,

  Randall N. Corder, Lorena Krafft, Cheryl Morris, Tracy Bridge,

  Angela Nicholson, Kevin McCall, and Brian McCall (“the Settling




  3 Randall Corder’s interest in this tract was sold by tax sale deed
  dated January 29, 2002 (Dkt. No. 39-1).
  4 Janet and Leroy Packard’s interests in this tract was sold by

  tax sale deed dated October 29, 2009 (Dkt. No. 39-2).


                                        5
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 6 of 38 PageID #: 3782
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
     DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
  Plaintiffs”), 5 entered into in August 2015 (Dkt. Nos. 47 at 7-10;

  50). The Settlement Agreement terminated a partition action filed

  by Antero against the Settling Plaintiffs in the Circuit Court of

  Harrison County, West Virginia. 6 See Dkt. No. 50 at 1.

        In addition to the tracts affected by the partition suit, the

  Settlement Agreement acknowledged that the Settling Plaintiffs

  owned interests in numerous other properties located throughout

  Harrison County. Id. at 2. Those properties were identified on a

  Master Property List (“MPL”) attached to the Settlement Agreement.

  Id. Pursuant to the Settlement Agreement, the Settling Plaintiffs

  released all claims and potential claims against Antero relating

  in any way to the partition action, or to the properties listed on

  the MPL, that arose prior to the execution of the Settlement

  Agreement. Id. 2-3, 6-7.

        Paragraph 14 of the Settlement Agreement provides:

        Antero acknowledges that per the terms of said June 29,
        1979 leases identified in the preceding two paragraphs,
        production royalties payable pursuant to said leases
        shall be deemed gross royalties and shall be calculated
        without   regard  to   any  postproduction   or   market
        enhancements costs claimed or incurred by Antero.

  5 Plaintiffs Marilyn Sigmon, Garnett C. Cottrill, Janet Packard,
  and Leroy Packard were not parties to the Settlement Agreement.
  6 Pursuant to W. Va. Code § 37-4-1, et seq., Antero and its co-

  plaintiff sought allotment or partition of the Settling
  Plaintiffs’ mineral interests in certain tracts of land located in
  Harrison County, West Virginia (Dkt. No. 50 at 1).


                                        6
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 7 of 38 PageID #: 3783
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]

  Id. at 5.

        Paragraph 11 of the Settlement Agreement, however, required

  the Settling Plaintiffs to execute the same lease modifications

  for all of the properties identified on the MPL. Id. at 4. These

  included each of the Plaintiffs’ properties at issue here, except

  for the 50-acre tract located in Doddridge County, West Virginia,

  identified in this case as Tract H (Dkt. Nos. 47 at n.7; 210-2).

  Accordingly, the lease modification, labeled “Exhibit D” to the

  Settlement Agreement, applies to the Settling Plaintiffs’ leases

  related to Tracts A though G (hereinafter “Leases 2 through 8”),

  and its terms are relevant to the issues in dispute here. Id.

        Included in the modification of these leases is a Market

  Enhancement    (Gross    Proceeds)   Clause    (“the   Market   Enhancement

  Clause”) that provides as follows:

        It is agreed between the Lessor and Lesee that
        notwithstanding any language herein to the contrary, all
        oil, gas or other proceeds accruing to the Lessor under
        this lease or by state law shall be without deduction,
        directly or indirectly, for the cost of producing,
        gathering, storing, separating, treating, dehydrating,
        compressing, processing, transporting, and marketing the
        oil, gas and other products produced hereunder to
        transform the product into marketable form; however, any
        such costs which result in enhancing the value of the
        marketable oil, gas or other products to receive a better
        price may be deducted from Lessor’s share of production
        so long as they are based on Lessee’s actual cost of
        such enhancements. However, in no event shall Lessor




                                        7
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 8 of 38 PageID #: 3784
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                                1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
         receive a price that is less than, or more than, the
         price received by Lessee

  (Dkt. Nos. 50 at 21). 7

              3.     Flow of Plaintiffs’ natural gas and NGLs

        Under the Leases, Antero produces natural gas from nine (9)

  wells located on the Plaintiffs’ properties (Dkt. No. 180-2 at 5).

  After the minerals are drawn to the surface, they stream into a

  production unit where they are separated into oil, gas, and water.

  Id. at 3. Well meters gauge the volume and chemical composition of

  the   gas   stream    before    it   enters    gathering    pipelines    and    is

  aggregated for delivery into larger pipelines (Dkt. Nos. 180-2 at

  3; 210-4 at 3). The Plaintiffs’ gas may flow into one of two larger

  pipelines, either (1) the ECT Bobcat pipeline, an interstate

  pipeline that transfers unprocessed gas to downstream markets, or

  (2) a pipeline that transfers unprocessed gas to the Sherwood Gas

  Processing Plant. 8 Id.

        Gas from the Plaintiffs’ properties contains NGLs, which can

  be extracted from the gas (Dkt. No. 180-2 at 5-6). If Antero

  processes the Plaintiffs’ gas, it is transported to the Sherwood

  Gas   Processing     Plant,    where   the    NGLs   are   separated   from    the



  7 This lease modification is also attached to the Plaintiffs’
  Leases regarding Tract A (Dkt. No. 240-2).
  8 The Sherwood Gas Processing Plant is owned by MarkWest Liberty

  Midstream & Resources (Dkt. No. 180-2 at 11).


                                          8
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 9 of 38 PageID #: 3785
  CORDER, ET. AL V. ANTERO RESOURCES CORP.                                      1:18CV30

           MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
     DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
  “residue gas” 9 (Dkt. No. 180-2 at 9, 14; 210-4 at 4). The NGLs are

  then fractionated into individual products and sold on the market

  (Dkt. No. 180-2 at 6-7; 210-4 at 3-4).

        The parties dispute whether the gas from the Plaintiffs’

  properties must be processed before it may enter an interstate

  pipeline and be transported to the point of sale. According to

  Antero, it may elect to sell the Plaintiffs’ gas on the market in

  its raw form or to process the gas if the processed gas and by

  products would be more profitable (Dkt. No. 180-2 at 10). The

  Plaintiffs, however, deny that their gas can be sold in its raw

  form and contend it must be processed to separate the NGLs before

  it is sold on the market (Dkt. No. 185 at 9).

        The parties disagree about whether Antero has ever sold the

  Plaintiffs’    gas   in   its   raw   form,     or    if   it   has    consistently

  processed their gas and sold both the residue gas and NGLs for

  profit.    Antero    concedes   that,       prior    to    August     2018,    it   had

  processed some or all of the Plaintiffs’ gas to manufacture NGLs

  (Dkt. No. 180-2 at 9). Since then, however, it has sold the

  Plaintiffs’ gas only in its raw form (Dkt. No. 180 at 12). The



  9 Antero asserts that, even if the Plaintiffs’ gas enters the
  pipeline leading to the Sherwood Gas Processing Plant, it is not
  necessarily processed because the unprocessed gas may bypass the
  processing plant and pass directly to the market (Dkt. No. 180-2
  at 9).


                                          9
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 10 of 38 PageID #: 3786
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                              1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   Plaintiffs vigorously dispute this contention and assert that

   Antero has continued to process their gas and manufacture NGLs for

   sale (Dkt. No. 210-4 at 9-10).

                 4.      Antero’s calculation of royalty payments

          According to Antero, when the gas is sold in its unprocessed

   form, the Plaintiffs are not charged any processing costs and it

   does   not    deduct     the   costs   for   dehydrating,     compressing,    or

   gathering the unprocessed gas for delivery into the ECT Bobcat

   pipeline (Dkt. No. 180-2 at 10-12). In these circumstances, the

   Plaintiffs receive no NGL revenue (Dkt. No. 180 at 12). Rather,

   Antero calculates their royalty payments based on the “weighted

   average sales price [(“WASP”)] for the unprocessed gas produced

   from Plaintiffs’ wells.” Id.

          However, when it does process the Plaintiffs’ gas, Antero may

   charge them a portion of the processing costs depending on the

   relevant lease’s royalty provision. Id. at 11-12. Antero computes

   its royalty payments on the greater of (1) the revenues it receives

   from    the    sale    of   NGLs   attributable   to   each    well   minus   a

   proportionate share of the related processing and fractionation

   costs (net factory value), or (2) the value of the MMBtu content

   of the Plaintiffs’ raw gas converted to NGLs in the processing and

   fractionation at the WASP it receives for its sale of residue gas




                                           10
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 11 of 38 PageID #: 3787
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   (shrink value) (Dkt. Nos. 207-8 at 3-4, 180 at 13). When the net

   factory value exceeds the shrink value, Antero pays royalties on

   the    net   factory    value,   which      includes    a   deduction   for   the

   Plaintiffs’ proportionate share of processing and fractionation

   costs (“PRC2 costs”). Id. But if the shrink value exceeds the net

   factory value, Antero pays royalties on the shrink value. Id.

   According to Antero, this calculation results in the Plaintiffs

   being “paid on the greater of the net factory value or the shrink

   value on a well by well and month by month basis” (Dkt. No. 180 at

   13).

          Antero also sells the Plaintiffs’ residue gas at markets that

   are either in-basin or out-of-basin. Id. at 17. To determine

   whether it will allocate to the Plaintiffs a portion of the costs

   of    transporting     residue   gas   to    out-of-basin      markets,   Antero

   compares the in-basin and out-of-basin price indexes to determine

   if the out-of-basin sale resulted in a higher price. Id. at 14. If

   the out-of-basin WASP exceeds the in-basin WASP, Antero deducts

   transportation costs (“TRN3 costs”) up to the limit of the more

   favorable price in calculating the netback price paid to the

   Plaintiffs. Id. If the in-basin WASP exceeds the out-of-basin WASP,

   and    Antero   could    have    received     more     money   by   selling   the




                                          11
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 12 of 38 PageID #: 3788
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                             1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   Plaintiffs’ residue gas in-basin, it does not include TRN3 costs

   in its calculation of the Plaintiffs’ royalty payments. Id.

         The Plaintiffs’ case is much more straightforward. Neither

   the Settlement Agreement nor the Leases permit Antero to deduct

   any post-production costs under any formula from their natural gas

   or NGL royalty payments (Dkt. No. 210-1 at 1-2).

                                      II.   Discussion

         A.    Standard of review

         Under Federal Rule of Civil Procedure 56(a), “[t]he court

   shall grant summary judgment if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled

   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute

   is genuine if a reasonable jury could return a verdict for the

   nonmoving party,” and “[a] fact is material if it might affect the

   outcome of the suit under the governing law.” Jacobs v. N.C. Admin.

   Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015) (quoting

   10A CHARLES A. WRIGHT   ET AL.,   FEDERAL PRAC. & PROC. § 2728 (3d ed. 1998)).

   Therefore, courts “view the evidence in the light most favorable

   to the non-moving party” and refrain from “weighing the evidence

   or making credibility determinations.” Lee v. Town of Seaboard,

   863 F.3d 323, 327 (quoting Jacobs, 780 F.3d at 568-69).




                                            12
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 13 of 38 PageID #: 3789
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
         A motion for summary judgment should be granted if the

   nonmoving party fails to make a showing sufficient to establish

   the existence of an essential element of his claim or defense upon

   which he bears the burden of proof. Celotex v. Catrett, 477 U.S.

   317, 323 (1986). That is, once the movant shows an absence of

   evidence on one such element, the nonmovant must then come forward

   with evidence demonstrating there is indeed a genuine issue for

   trial. Id. at 323-24. The existence of a mere scintilla of evidence

   supporting the nonmovant’s position is insufficient to create a

   genuine issue; rather, there must be evidence on which a jury could

   reasonably find for the nonmovant. Anderson v. Liberty Lobby, 477

   U.S. 242, 252 (1986). Summary judgment “should be granted only in

   those cases where it is perfectly clear that no issue of fact is

   involved and inquiry into the facts is not desirable to clarify

   the application of the law.” Charbonnages de France v. Smith, 597

   F.2d 406, 414 (4th Cir. 1979) (citing Stevens v. Howard D. Johnson

   Co., 181 F.2d 390, 394 (4th Cir. 1950)).

         “When faced with cross-motions for summary judgment, the

   court must review each motion separately on its own merits ‘to

   determine whether either of the parties deserves judgment as a

   matter of law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th

   Cir. 2003) (quoting Philip Morris Inc. v. Harshbarger, 122 F.3d




                                        13
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 14 of 38 PageID #: 3790
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   58, 62 n.4 (1st Cir. 1997)). “When considering each individual

   motion, the court must take care to ‘resolve all factual disputes

   and any competing, rational inferences in the light most favorable’

   to the party opposing that motion.” Id. (quoting Wightman v.

   Springfield Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir. 1996)).

         B.    Applicable Law

         “A federal court exercising diversity jurisdiction is obliged

   to apply the substantive law of the state in which it sits.” Volvo

   Const. Equip. N. Am. v. CLM Equip. Co., Inc., 386 F.3d 581, 599-

   600 (4th Cir. 2004) (citing Erie R.R. Co. v. Tompkins, 304 U.S.

   64, 79 (1938)). Under West Virginia law, “[a]n oil and gas lease

   is both a conveyance and a contract.” Syl. Pt. 2, Ascent Res. -

   Marcellus, LLC v. Huffman, 851 S.E.2d 782 (W. Va. 2020). Thus,

   contract law principles also apply to oil and gas leases. K&D

   Holdings, LLC v. Equitrans, L.P., 812 F.3d 333, 339 (4th Cir. 2015)

   (citing Energy Dev. Corp. v. Moss, 591 S.E.2d 135, 143 (W. Va.

   2003). In West Virginia, a claim for breach of contract requires

   proof of the formation of a contract, a breach of the terms of

   that contract, and resulting damages. Sneberger v. Morrison, 776

   S.E.2d 156 (W. Va. 2015).

         In order to prevail on their breach of contract claims, the

   Plaintiffs must establish:




                                        14
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 15 of 38 PageID #: 3791
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

              MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
         PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
        DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
           (1) The existence of a valid, enforceable contract;
           (2) That it performed under the contract;
           (3) That the opposing party breached or violated its duties
                or obligations under the contract; and
           (4) That it was damaged or injured as a result of the breach
                or violation.

   Richards v. EQT Production Co., 2018 WL 3321441 (N.D.W. Va. July

   5, 2018). Antero, on the other hand, must establish the inverse of

   at least one of these elements. Id.

          The parties’ motions address four categories of claims: (1)

   the Settling Plaintiffs claims related to Leases 2 through 7, the

   leases for the tracts listed on the MPL and thereby subject to the

   Settlement Agreement; 10 (2) the Non-Settling Plaintiffs claims

   related to Leases 2 through 7, which are unencumbered by the

   Settlement Agreement; (3) all of the Plaintiffs’ claims related to

   Lease 9, the tract not included on the MPL and not subject to the

   Settlement Agreement’s terms or the Market Enhancement Clause; and

   (4) all of the Plaintiffs’ claims related to Lease 8, the flat

   rate lease.

          Common to each category is the question whether the parties’

   contract   permits    Antero   to   deduct   post-production     or   market



   10Although the tract related to Lease 8 is included in the MPL and
   arguably is also subject to the Settlement Agreement, the Court
   will address the claims arising from this lease separately because,
   as a flat rate lease, it raises substantially different questions
   from those involving the leases governed by the Settlement
   Agreement.


                                        15
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 16 of 38 PageID #: 3792
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                  1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   enhancement costs from the Plaintiffs’ royalty payments for

   natural gas and NGLs. Each category, however, raises separate

   questions of law and fact. 11

         With regard to the first category of claims, the parties

   dispute what effect, if any, the Settlement Agreement has on the

   royalty provisions contained in Leases 2 through 7. To resolve

   this issue, the Court must first address whether the terms of the

   parties’   agreement,    as   contained     in   Leases    2    through    7,   the

   Settlement     Agreement,     and    the    Market    Enhancement         Clause,

   unambiguously state the parties’ intent. If the terms in these

   three documents can be reconciled to show the parties’ unambiguous

   agreement,    the   Court   must    determine    whether       the   contract    is

   governed by the decisions of the West Virginia Supreme Court of

   Appeals in Tawney v. Columbia Natural Resources, 633 S.E.2d 22 (W.

   Va. 2004), and Wellman v. Energy Resources, Inc., 557 S.E.2d 254

   (W. Va. 2001). If this is so, the Court must determine if the

   parties’   contractual      language   specifically       permits     Antero     to

   deduct costs from the Plaintiffs’ royalty payments.

         To resolve the second and third categories of claims, the

   Court similarly must address whether the Leases that were unaltered



   11 Notably, the Plaintiffs have moved for judgment only on the
   first category of claims, while Antero has sought judgment on all
   four categories.


                                          16
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 17 of 38 PageID #: 3793
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   by the Settlement Agreement are governed by and comply with the

   requirements of Wellman and Tawney.

         Regarding the fourth category of claims, the Court must

   determine whether West Virginia law governing flat rate leases

   allows Antero to deduct post-production costs from the Plaintiffs’

   royalty payments. And if so, the question then arises whether

   Antero actually deducted reasonable post-production costs.

         C.    Settling Plaintiffs’ royalty interests under Leases 2
               through 7

         The Plaintiffs contend that the Settlement Agreement and the

   Market Enhancement Clause that modified Leases 2 through 7 prohibit

   Antero from deducting post-production costs or market enhancement

   costs from their natural gas and NGL royalty payments (Dkt. No.

   210-1). Antero asserts that the Leases authorized any deductions

   it has taken from the Plaintiffs’ royalties (Dkt. No. 207 at 8-

   23). Alternatively, it contends that the Plaintiffs have suffered

   no damages because it has overpaid them for their natural gas and

   NGL royalties. Id. at 24-25.

               1.   The terms of the parties’ leases are ambiguous.

         The Court must first determine whether any terms of the

   parties’ leases are ambiguous. “A valid written instrument which

   expresses the intent of the parties in plain and unambiguous

   language is not subject to judicial construction or interpretation



                                        17
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 18 of 38 PageID #: 3794
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   but will be applied and enforced according to such intent.” Syl.

   Pt. 1, Contiga Dev. Co. v. United Fuel Gas Co., 128 S.E.2d 626 (W.

   Va. 1962). Where contractual language is ambiguous, however, it

   must be construed before it can be applied. Haynes v. Daimler

   Chrysler Corp., 720 S.E.2d 564, 569 (W. Va. 2011). Whether a

   contract is ambiguous is a question of law determined by the court.

   Syl. Pt. 1, Berkeley County Pub. Serv. Dist. v. Vitro Corp. of

   Am., 162 S.E.2d 189 (W. Va. 1968).

         “Contract    language     is   considered    ambiguous     where    an

   agreement's terms are inconsistent on their face or where the

   phraseology can support reasonable differences of opinion as to

   the meaning of words employed and obligations undertaken.” Syl.

   Pt. 6, State ex rel. Frazier & Oxley, L.C. v. Cummings, 569 S.E.2d

   796 (W. Va. 2002); see also Williams v. Precision Coil, Inc., 459

   S.E.2d 329, 342 n.23 (W. Va. 1995) (“A contract is ambiguous when

   it is reasonably susceptible to more than one meaning in light of

   the surrounding circumstances and after applying the established

   rules of construction.”).

         “The overriding endeavor in the judicial construction of a

   lease agreement is to ascertain and give effect to the mutual

   intent of the signatory parties.” Bruce McDonald Holding Co. v.

   Addington, Inc., 825 S.E.2d 779, 785 (W. Va. 2019). In doing so,




                                        18
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 19 of 38 PageID #: 3795
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                    1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   courts rely on several canons of construction. First, an oil and

   gas lease is interpreted and construed as of the date of it is

   executed. Syl. Pt. 4, Ascent, 851 S.E.2d at 783. It is also

   generally “construed in favor of the lessor, and strictly as

   against the lessee.” Syl. Pt. 5, Energy Dev. Corp., 591 S.E.2d

   135. As with other contracts, leases are “not to be construed in

   a   vacuum,   but    are   to   be   read    in    their     context.”    Chesapeake

   Appalachia, L.L.C. v. Hickman, 781 S.E.2d 198, 213 (W. Va. 2015).

   And the construing court must consider the language of the lease

   as a whole, “giving effect, if possible, to all parts of the

   instrument. Accordingly, specific words or clauses of an agreement

   are not to be treated as meaningless, or to be discarded, if any

   reasonable meaning can be given them consistent with the whole

   contract.” Syl. Pt. 3, Moore v. Johnson Serv. Co., 219 S.E.2d 315

   (W. Va. 1975).

         If there is ambiguity in the contract, the court may consult

   extrinsic evidence “to discern what the parties intended the rights

   and obligations of the agreement to include.” Covol Fuels No. 4,

   LLC v. Pinnacle Min. Co., LLC, 785 F.3d 104, 112 (4th Cir. 2015)

   (citing Payne v. Weston, 466 S.E.2d 161, 166 (W. Va. 1995)).

   Determining    the    parties’       intent       “through    extrinsic    evidence

   become[s] a question of fact, rather than a question of law.” Id.




                                           19
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 20 of 38 PageID #: 3796
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                        1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
         Here, the Court must determine whether the royalty provisions

   in Leases 2 through 7, the terms of the Settlement Agreement, and

   the language in the Market Enhancement Clause, when construed as

   a whole, can be interpreted to form an unambiguous contract between

   the   parties.   As     discussed       above,   the     August    2015    Settlement

   Agreement specifically altered the parties’ previous agreements as

   to Leases 2 through 7. The original royalty provisions in those

   leases were silent as to post-production costs. See Dkt. Nos. 240-

   2, 240-3, 240-4, 240-5, 240-6, 240-7. In Paragraphs 12, 13, and 14

   of the Settlement Agreement, Antero concedes that Leases 3 and 4

   “shall be deemed” gross royalty leases and the Plaintiffs’ royalty

   payments     “shall     be     calculated      without    regard    to    any     post-

   production or market enhancement costs claimed or incurred by

   Antero” (Dkt. No. 50 at 4-5).

         Paragraph 11 of the Settlement Agreement, however, requires

   the Settling Plaintiffs to modify the leases for all of the

   properties listed on the MPL, except for Tract H (Dkt. Nos. 50 at

   4; 47 at n.7). Accordingly, the lease modification applies to

   Leases   2    through     7.     This    modification      contains       the    Market

   Enhancement Clause, which clearly states that, despite any other

   term of the parties’ agreement, its provisions are controlling




                                             20
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 21 of 38 PageID #: 3797
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                             1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   (Dkt. No. 50 at 21). Both parties assert that this clause is

   unambiguous, but they interpret it differently.

         As   a   threshold   matter,   the   Court   notes   that    the   Market

   Enhancement Clause actually includes two distinct provisions. The

   first   prohibits    Antero   from   deducting     any   costs    incurred   to

   “transform[] [oil, gas, and other products] into marketable form”

   (“the Gross Proceeds Provision”). Id. The second permits Antero to

   deduct costs for enhancing a product already in marketable form

   (“the Enhancement Provision”). Id.

         According to the Plaintiffs, the Market Enhancement Clause

   requires Antero to pay royalties on the “gross selling price of

   the gas and each of the NGLs produced from [their] mineral estates”

   (Dkt. No. 210-1 at 6). Specifically, they assert (1) that the Gross

   Proceeds Provision requires Antero to bear the costs of getting

   “other products” in the Plaintiffs’ raw gas “into marketable form;”

   (2) that NGLs are “other products” as the term is used within the

   Gross Proceeds Provision; and (3) that NGLs reach their “marketable

   form” only after they are separated from the residue gas and become

   individual purity products. Id. at 8. The Plaintiffs therefore

   contend that the Gross Proceeds Provision prohibits Antero from

   deducting any costs it incurs to extract NGLs and fractionate them

   into individual purity products. Accordingly, they contend the




                                        21
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 22 of 38 PageID #: 3798
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   Enhancement Provision is inapplicable to their NGL royalty

   payments because it is only triggered if Antero increases the value

   of NGLs once in their marketable form. Id. at 8-9.

         Antero, in contrast, contends that the Market Enhancement

   Clause allows it to deduct a portion of the costs incurred to

   manufacture NGLs from the Plaintiffs’ NGL royalty payments (Dkt.

   No. 180 at 8-9). According to Antero, “other products,” as that

   term is used in the Gross Proceeds Provision, is a catch-all term

   that does not encompass NGLs. Id. at 10-11. Rather, the NGLs are

   part of the Plaintiffs’ raw gas that is already marketable in its

   unprocessed form, and any effort by Antero to increase the price

   of the Plaintiffs’ raw gas, including separating and fractionating

   the NGLs, is an “enhancement” for which the Plaintiffs must share

   a portion of the costs under the Enhancement Provision. Id.

         That the Plaintiffs and Antero disagree as to the meaning of

   the Market Enhancement Clause does not render it ambiguous if the

   parties’ intent is clear when its provisions are read in pari

   materia. Syl. Pt. 3, Moore, 219 S.E.2d 315. Taken together, these

   two provisions unambiguously distinguish between costs arising

   from actions taken to transform the product into marketable form,

   which are not deductible, and costs resulting in enhancing the

   value of the gas to receive a better price, which are deductible.




                                        22
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 23 of 38 PageID #: 3799
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                     1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
         Although the parties clearly intended to differentiate

   between      these    costs,    the   Market      Enhancement     Clause     fails    to

   indicate      when    Antero’s    efforts      become    enhancing      rather      than

   transforming. This transition hinges on what the parties intended

   to include as “oil, gas, and other products,” and when those

   products      become        marketable.    Neither       “other       products”      nor

   “marketable form” are defined in either the Settlement Agreement

   or the Market Enhancement Clause. To Antero, NGLs are not “other

   products”     and     the   Plaintiffs’     raw    gas   is   marketable.      To    the

   Plaintiffs, NGLs are “other products” and only residue gas and

   NGLs are marketable. Whether the parties intended to include NGLs

   as “other products” within the Market Enhancement Clause for which

   Antero bears the manufacturing costs, or intended to exclude NGLs

   as “other products” and thereby require the Plaintiffs to share

   the   cost    of     extracting   and     fractionating       NGLs,    are   material

   questions of fact that remain unclear. The Market Enhancement

   Clause therefore is ambiguous in material respects.

                 2.     Wellman and Tawney apply to Leases 2 and 7.

         To analyze the impact of the Market Enhancement Clause on the

   leases at issue, the Court must weigh the applicability, if any,

   of Wellman and Tawney. Under West Virginia law, oil and gas lessees

   have an implied duty to market the gas produced. Wellman, 577




                                             23
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 24 of 38 PageID #: 3800
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   S.E.2d at 265. Included in this duty is “the responsibility to get

   the oil or gas in marketable condition and actually transport it

   to market.” Tawney, 633 S.E.2d at 27. Accordingly, unless a lease

   for royalty payments “provides otherwise, lessees must deliver the

   gas to the market, in a marketable condition, free of all costs of

   production.” W.W. McDonald Land Co. v. EQT Prod. Co., 983 F. Supp.

   2d 790, 803–04 (S.D.W. Va. 2013), opinion clarified (Jan. 21,

   2014).

         For the lessee to deduct any post-production costs from a

   lessor’s royalty payments, the lease must expressly allocate such

   costs to the lessor and the lessee must prove that the costs were

   actually incurred and reasonable. Wellman, 577 S.E.2d at 265. To

   rebut the presumption that the lessee bears all post-production

   costs, the lease must (1) “expressly provide that the lessor shall

   bear some part of the costs incurred between the wellhead and the

   point of sale;” (2) “identify with particularity the specific

   deductions that the lessee intends to take from the lessor’s

   royalty;”    and (3) “indicate the method of calculating the amount

   to be deducted from the royalty for such post-production costs.”

   Tawney, 633 S.E.2d at 30.

         Antero concedes that Leases 2 and 5 are gross proceeds leases

   to which Wellman and Tawney apply (Dkt. No. 207-1 8, 22). But, as




                                        24
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 25 of 38 PageID #: 3801
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                             1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   it did in its earlier motion to dismiss, Antero again asserts that

   Wellman’s      presumption     and    Tawney’s       heightened   specificity

   requirements do not apply to Leases 3, 4, 6, or 7. These leases

   appear to require royalty payments based on the market price

   received by Antero from the sale of the Plaintiffs’ minerals due

   to either of the following clauses: (a) “value at the well,” or

   (b) “gross proceeds received from the sale of the same at the

   prevailing price.” Antero argues that the holdings in Wellman and

   Tawney do not apply because the royalty provisions at issue are

   based on “market value” rather than “proceeds” (Dkt. No. 207-1 at

   20). In support, it relies on Imperial Colliery Co. v. Oxy USA

   Inc., 912 F.2d 696 (4th Cir. 1990), where the Fourth Circuit

   reasoned that post-production deductions are a permissible way to

   arrive at the “wholesale market value at the well.”

          As this Court has previously observed, 12 however, the Supreme

   Court    of   Appeals   in   Tawney   rejected   a    similar   argument.   The

   defendant in Tawney had asserted that “wellhead-type language

   clearly called for allocation of post-production expenses” when

   read in conjunction with language such as “gross proceeds,” “market

   price,” or “net of all costs.” Tawney, 633 S.E.2d at 28-29. Due to

   inherent ambiguities, the Supreme Court of Appeals concluded that



   12   See Dkt. No. 29 at 21-22.


                                          25
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 26 of 38 PageID #: 3802
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   none of these modifiers was sufficient to overcome Wellman’s

   presumption that the lessee must bear post-production costs. Id.

   Following that reasoning, this Court concludes that the “market

   value” provisions in Leases 3, 4, 6, and 7 are not sufficient to

   escape the dictates of Wellman and Tawney. 13

               3.   The Market Enhancement Clause           does   not   permit
                    Antero to take deductions.

         According to Antero, the language of the Market Enhancement

   Clause meets the heightened specificity requirements under Tawney

   for allocating to the Plaintiffs a portion of the costs incurred

   to enhance their gas to receive a better price on the market. The

   Market Enhancement Clause clearly satisfies Tawney’s first prong

   by providing that costs incurred by Antero to enhance the products

   extracted from the Plaintiffs’ property to receive a better price

   “may be deducted” from the Plaintiffs’ royalty payments (Dkt. No.

   50 at 21).

         It also appears to satisfy Tawney’s third prong, as it states

   that enhancement costs “may be deducted from Lessor’s share of




   13The Court also observes that this conclusion is supported by the
   decision in Leggett v. EQT Production Co., 800 S.E.2d 850 (W. Va.
   2017). There, while distinguishing between flat rate oil and gas
   leases governed by statute and all other oil and gas leases
   governed by common law, the Supreme Court of Appeals noted that
   “freely-negotiated leases . . . remain subject to the holdings of
   Wellman and Tawney.” Id. at 869.


                                        26
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 27 of 38 PageID #: 3803
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   production so long as they are based on Lessee’s actual cost of

   such enhancements. However, in no event shall Lessor receive a

   price that is less than, or more than, the price received by

   Lessee.” Id. In Young v. Equinor USA Onshore Properties, Inc., 982

   F.3d 201 (4th Cir. 2020), the Fourth Circuit recently concluded

   that Tawney’s third prong merely requires the lessor to identify

   “how much of [the post-production costs] will be deducted from the

   lessor’s royalties.” Id. at 208. It then held that this standard

   may be satisfied through the use of the “work-back method” where

   the actual and reasonable post-production costs are subtracted

   from the gross proceeds received by the lessee to arrive at the

   net amount realized, which is then adjusted for the lessor’s

   fractional share of the total acreage and royalty rate. Id.

         According to Antero, its enhancement deductions under the

   Market Enhancement Clause are calculated using this work-back

   method (Dkt. No. 180 at 15-16). It explains that it deducts the

   identifiable, reasonable, and actual post-production costs from

   the gross proceeds it receives from the Plaintiffs’ enhanced

   product. Id. The amount realized is then adjusted for the Settling

   Plaintiffs’ fractional share of the total pooled acreage and




                                        27
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 28 of 38 PageID #: 3804
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   royalty rate. 14 Pursuant to Young, therefore, the Market

   Enhancement Clause satisfies Tawney’s third prong.

         The    Market    Enhancement   Clause      does   not   satisfy   Tawney’s

   second      prong,    however,   because    it    does    not   identify   with

   particularity the costs that Antero may deduct from the Settling

   Plaintiffs’     royalty    payments.   Although     the   Market   Enhancement

   Clause enumerates types of post-production costs, 15 it does not

   unambiguously identify the products from which those costs may be

   deducted. Unlike the parties in Young, the Settling Plaintiffs and

   Antero have failed to set out “the pool from which” enhancement

   costs are to be deducted. Young, 982 F.3d at 208-09.

         Moreover, key terms of the parties’ contract are ambiguous.

   It is unclear whether they intended to include NGLs as “other

   products,” or what efforts must be undertaken to get oil, gas, and

   other products into their “marketable form.” Under Tawney, such




   14The Plaintiffs do not seriously dispute this methodology.
   15 The Gross Proceeds Provision of the Market Enhancement Clause
   provides that costs associated with the cost of producing,
   gathering,    storing,    separating,    treating,    dehydrating,
   compressing, processing, transporting, and marketing to get oil,
   gas, or other products into its marketable form cannot be deducted
   directly or indirectly from the Plaintiffs’ royalty payments (Dkt.
   No. 50 at 21). The Enhancement Clause then also states that “such
   costs” may be deducted if they enhance the value of an already
   marketable product. Id.


                                          28
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 29 of 38 PageID #: 3805
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                             1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   ambiguities preclude a finding that the enhancement costs to be

   deducted have been stated with sufficient specificity.

          This conclusion complies with the Court’s duty to construe

   any ambiguities in the parties’ Market Enhancement Clause against

   its drafter, Antero. Syl. Pt. 5, Energy Dev. Corp., 591 S.E.2d

   135. Had Antero intended that the Settling Plaintiffs bear a

   portion of the costs to enhance their gas, Antero was obligated to

   use    “specific   language    which   clearly     informed   the   [Settling

   Plaintiffs] . . . what deductions were to be taken.” Tawney, 633

   S.E.2d at 29-30.

          This conclusion also comports with the principles espoused in

   Wellman and Tawney, as well as the “long-established expectation

   of lessors in [West Virginia], that they would receive one-eighth

   of the sale price received by the lessor.” Wellman, 557 S.E.2d at

   265.   Under   Wellman   and   Tawney,      the   Settling   Plaintiffs   were

   entitled to know the specific costs Antero could deduct from their

   royalty payments, and Antero bore the burden of stating those

   deductions with specificity.

          The Court therefore grants summary judgment to the Settling

   Plaintiffs as to their claim that Leases 2 through 7 are subject

   to the dictates of Wellman and Tawney because the language of the

   Market Enhancement Clause is insufficient to permit Antero to take




                                          29
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 30 of 38 PageID #: 3806
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   post-production or market enhancement deductions from their

   royalty payments. However, genuine questions of material fact

   remain     regarding    the    Settling   Plaintiffs   claim   for      damages,

   specifically whether Antero has deducted any costs from their

   royalty payments since August 2018, and if so, whether the Settling

   Plaintiffs have suffered any injury.

         D.     Non-Settling      Plaintiffs’     interests   under     Leases    2
                through 7

         The Court must determine whether, under Wellman and Tawney,

   Leases 2 through 7 in their unmodified form allow Antero to

   allocate post-production or market enhancement costs to the Non-

   Settling Plaintiffs. Although the royalty provisions of these

   leases outline Antero’s royalty payment obligations to the Non-

   Settling Plaintiffs, none reference post-production costs, much

   less expressly provide that the Non-Settling Plaintiffs shall bear

   a   proportional       share    of    either   post-production     or    market

   enhancement costs. See Dkt. Nos. 240-2, 240-3, 240-4, 240-5, 240-

   6, 240-7.

         The unmodified Leases 2 through 7 therefore fail to satisfy

   Tawney’s first prong and do not permit Antero to deduct any post-

   production     costs    from    the    Non-Settling    Plaintiffs’      royalty

   payments. The Court therefore denies summary judgment to Antero as




                                           30
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 31 of 38 PageID #: 3807
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                            1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   to its royalty obligations to the Non-Settling Plaintiffs under

   Leases 2 through 7.

         E.    All Plaintiffs’ interests under Lease 9

         Nor does Lease 9 reference post-production costs or attempt

   to allocate costs to the Plaintiffs. See Dkt. No. 240-9. Because

   Antero must bear the costs of production under Lease 9, any

   deductions for post-production costs taken from the Plaintiffs’

   royalty    payments    would   violate    West   Virginia   law.   The   Court

   therefore denies summary judgment to Antero as to its royalty

   obligations under Lease 9.

         F.    All Plaintiffs’ interests under Lease 8

         Lease 8 is a flat rate lease requiring Antero to pay “$100

   per year for each and every gas well obtained on the premises”

   (Dkt. No. 240-8). Under West Virginia law, flat rate leases are

   not   subject   to    Wellman’s   presumption    and   Tawney’s    heightened

   specificity requirements. Leggett v. EQT Prod. Co., 800 S.E.2d

   850, 862 (W. Va. 2017). Instead, they are governed by West Virginia

   Code § 22-6-8, which the West Virginia Legislature amended in 2018.

         Section 22-6-8, enacted in 1982 and first amended in 1994,

   stated that no permit for a flat rate well would be issued unless

   the lessee swore by affidavit that it would pay the lessor “no

   less than one-eighth of the total amount paid to or received by or

   allowed to [the lessee] at the wellhead for the oil and gas so


                                        31
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 32 of 38 PageID #: 3808
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   extracted, produced or marketed.” Leggett, at 854 (quoting W. Va.

   Code § 22-6-8(e) (1994)) (emphasis and alteration in original). In

   Leggett, the Supreme Court of Appeals interpreted this language as

   follows:

         [R]oyalty payments pursuant to an oil or gas lease
         governed by West Virginia Code § 22–6–8(e) (1994) may be
         subject to pro-rata deduction or allocation of all
         reasonable post-production expenses actually incurred by
         the lessee. Therefore, an oil or gas lessee may utilize
         the “net-back” or “work-back” method to calculate
         royalties owed to a lessor pursuant to a lease governed
         by West Virginia Code § 22–6–8(e).

   Syl. Pt. 8, Id. at 868.

         Following Leggett, the West Virginia Legislature amended §

   22-6-8 in 2018 to state that

         no such permit shall be hereafter issued for the drilling
         of a new oil or gas well, or for the redrilling,
         deepening,    fracturing,     stimulating,    pressuring,
         converting, combining or physically changing to allow
         the migration of fluid from one formation to another, of
         an existing oil or gas production well, where or if the
         right to extract, produce or market the oil or gas is
         based upon a lease or leases or other continuing contract
         or contracts providing for flat well royalty

   W. Va. Code § 22-6-8(d) (2018). The amended statute further

   provided that a lessee can nevertheless obtain a permit by an

   affidavit swearing it will pay the lessor

         not less than one eighth of the gross proceeds, free
         from any deductions for post-production expenses,
         received at the first point of sale to an unaffiliated
         third-party purchaser in an arm's length transaction for
         the oil or gas so extracted, produced or marketed before



                                        32
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 33 of 38 PageID #: 3809
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                             1:18CV30

              MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
         PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
        DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
           deducting the amount to be paid to or set aside for the
           owner of the oil or gas in place, on all such oil or gas
           to be extracted, produced or marketed from the well.

   W. Va. Code § 22-6-8(e) (2018) (emphasis added). 16

          The   Plaintiffs   argue   that     the    2018   amendment    applies

   retroactively    to   prohibit    Antero   from    taking   post-production

   deductions from their royalty payments under Lease 8 (Dkt. No. 181

   at 15-19). Antero disagrees, contending that the statute in effect

   when the Plaintiffs’ wells were permitted governs Antero’s royalty

   obligations.

          “The presumption is that a statute is intended to operate

   prospectively, and not retrospectively, unless it appears, by

   clear, strong and imperative words or by necessary implication,

   that the Legislature intended to give the statute retroactive force

   and effect.” Syl. Pt. 2, Martinez v. Asplundh Tree Expert Co., 803

   S.E.2d 582 (W. Va. 2017). A law applies retroactively if it



   16In amending § 22-6-8(e), the West Virginia Legislature responded
   to the court’s call to act in Leggett:

         Nevertheless, this Court recognizes the inherent tension
         between holders of leases subject to our interpretation
         of West Virginia Code § 22-6-8 and those freely-
         negotiated leases which remain subject to the holdings
         of Wellman and Tawney. We therefore implore the
         Legislature to resolve the tensions as it sees fit
         inasmuch as this Court may only act within the confines
         of our constitutional charge.

   Leggett, 800 S.E.2d at 869.


                                        33
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 34 of 38 PageID #: 3810
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   “operates upon transactions which have been completed or upon

   rights which have been acquired or upon obligations which have

   existed prior to its passage.” Syl. Pt. 3, Sizemore v. State

   Workmen’s Comp. Comm’r, 219 S.E.2d 912 (W. Va. 1975). There is a

   long-standing      principle       under    West      Virginia     law      that

   “[n]o statute, however positive, is to be construed as designed to

   interfere with existing contracts, rights of action, or suits, and

   especially vested rights, unless the intention that it shall so

   operate is expressly declared.” Syl. Pt. 3, Rogers v. Lynch, 29

   S.E. 507 (W. Va. 1897).

         As the Plaintiffs concede, the amended statute does not state

   in   “clear,   strong[,]     and   imperative   words”     that   it     applies

   retroactively (Dkt. No. 181 at 19). Nor does it specify any intent

   by the legislature to clarify the existing law on flat rate leases

   or to overrule the holding of the Supreme Court of Appeals in

   Leggett. Rather, the amendment prohibits the issuance of any new

   permit for “drilling ... a new oil or gas well, or ... redrilling,

   deepening,     fracturing,     stimulating,     pressuring,       converting,

   combining or physically changing to allow the migration of fluid

   from one formation to another, of an existing oil or gas production

   well”   without   the   lessee     first   agreeing   to   pay    the    lessors

   royalties free from any deductions for post-production expenses.




                                         34
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 35 of 38 PageID #: 3811
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                   1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   W. Va. Code § 22-6-8(d). Based on this, the 2018 amendment clearly

   does not apply retroactively.

         That the amendment does not apply retroactively does not lead

   inevitably to the conclusion that Leggett applies to Antero’s

   royalty payment obligations under Lease 8. In 2012, Antero obtained

   permits to     operate    three    flat   rate    wells   on   the   Plaintiffs’

   property (Dkt. No. 183 at 11-12). The record is silent as to

   whether, since 2012, Antero has altered any of its activities on

   the Plaintiffs’ properties that would require a new permit, such

   as “drilling ... a new oil or gas well, or ... redrilling,

   deepening,     fracturing,       stimulating,      pressuring,       converting,

   combining or physically changing to allow the migration of fluid

   from one formation to another” any of the three existing flat rate

   wells. W. Va. Code § 22-6-8(d). Because the Court is unable to

   ascertain whether, post-2018, Antero was required to obtain a new

   permit for any of these purposes, it cannot determine whether

   Leggett or the 2018 amendment to § 22-6-8 governs Antero’s royalty

   obligations under Lease 8.

         G.     Genuine questions of material fact exist as to whether
                Antero is liable for damages.

         Although   the     Court    has   found    that   none   of    the   royalty

   provisions in the leases governed by Wellman and Tawney allow

   Antero to deduct post-production or market enhancement costs from



                                           35
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 36 of 38 PageID #: 3812
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                             1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   the Plaintiffs’ royalty payments, genuine questions of material

   fact exist as to whether the Plaintiffs have suffered any damages

   as a consequence of Antero’s alleged breach. In West Virginia,

   damages are an essential element of a breach of contract claim and

   must be proved to a reasonable certainty. Sneberger, 776 S.E.2d at

   156; Sellaro, 214 S.E.2d at 828.

          Antero asserts that the Plaintiffs have not been damaged

   because its payments to them have exceeded its royalty obligations

   under the Leases (Dkt. No. 180 at 24-25). It contends that it has

   actually overpaid the Plaintiffs by $21,126.40, and has calculated

   all their royalties based on the volume of the gas at the wellhead

   rather than the volume sold, thereby paying royalties on unsold

   volumes of gas despite having no obligation to do so. Id. Moreover,

   according to Antero, it has not processed any of their gas or taken

   any deductions on their NGLs since August 2018. Id.

          The    Plaintiffs   contend   that    Antero   has   underpaid      them

   $165,427.97 in NGL royalties, and has deducted $6,169.19 in post-

   production costs from their natural gas royalties (Dkt. No. 185 at

   21).   They    also   dispute   Antero’s    contention   that   it   has   not

   processed any of their natural gas since August 2018, and maintain

   they are owed royalties free of deductions for the sale of NGLs




                                        36
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 37 of 38 PageID #: 3813
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                                       1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
   manufactured from the gas extracted from their property. Id. 21-

   22.

         Several contested facts are material to the parties’ dispute

   over damages, among which are whether Antero has extracted and

   sold NGLs from the Plaintiffs’ gas since August 2018; whether the

   Plaintiffs’ gas is marketable in its raw form; and, depending on

   the answers to these questions, whether Antero is liable for

   damages to the Plaintiffs based on the way it calculates its

   royalty     payments.      These    genuine     questions     of    material       fact

   preclude summary judgment to either party.

                                      III. Conclusion

         For the reasons discussed, the Court:

         (1)    GRANTS   IN    PART    the   Plaintiffs’       motion       for   summary

                judgment as to the applicability of the holdings in

                Wellman and Tawney to Leases 2 through 7, and the failure

                of the Market Enhancement Clause to meet the heightened

                specificity       required         to   permit        post-production

                deductions     under    West      Virginia   law,     and    DENIES    the

               remainder of their motion (Dkt. No. 210); and

         (2)    DENIES Antero’s motion for summary judgment (Dkt. No.

                207).




                                             37
Case 1:18-cv-00030-IMK-MJA Document 242 Filed 05/12/21 Page 38 of 38 PageID #: 3814
   CORDER, ET. AL V. ANTERO RESOURCES CORP.                           1:18CV30

            MEMORANDUM OPINION AND ORDER GRANTING IN PART THE
       PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [DKT. NO. 210] AND
      DENYING ANTERO’S MOTION FOR SUMMARY JUDGMENT [DKT. NO. 207]
         The case shall proceed to trial as scheduled on all remaining

   issues (Dkt. Nos. 159, 166).

         It is so ORDERED.

         The Clerk SHALL transmit copies of this Memorandum Opinion

   and Order to counsel of record.

   DATED: May 12, 2021.


                                             /s/ Irene M. Keeley
                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        38
